[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                          JULY 12, 2007
                              No. 06-15884              THOMAS K. KAHN
                          Non-Argument Calendar              CLERK
                        ________________________

                 D. C. Docket No. 05-00138-CV-1-SPM-AK

UNITED STATES OF AMERICA,


                                                     Plaintiff-Counter-
                                                     Defendant-Appellee,

                                  versus

JOHN G. BAHRS, individually, and as missionary for
The Spring of Living Water Mission, and as Trustee
for In God We Trust,
DEBORAH Z. BAHRS, individually, and as trustee for
In God We Trust Family Trust,

                                                     Defendants-Counter-
                                                     Claimants-Appellants,

ALACHUA COUNTY TAX COLLECTOR,

                                                     Defendant,

IN GOD WE TRUST FAMILY TRUST, et al.,

                                                     Defendants-Counter-
                                                     Claimants.
                            ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          _________________________

                                    (July 12, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

      John G. Bahrs and Deborah L. Bahrs appeal from a summary judgment

entered on behalf of the United States in its effort to hold the Bahrs’ accountable

for their personal tax liability for years 1995 and 1996. The complaint, filed

pursuant to 28 U.S.C. §§ 7402-7403, seeks to reduce the Bahrs’ unpaid tax liability

for those years to a judgment and foreclose on real property after liens were

assessed as a result of the unpaid taxes. The government presented evidence that

the Bahrs set up two different trusts and a corporate entity in an attempt to avoid

income taxes and that they conveyed certain real property to the corporate entity

after a tax evasion investigation was begun by the Internal Revenue Service. The

district court ultimately determined that the trusts and the corporate entity were

shams, set aside the conveyance of the property, and ordered the property sold.

      We review de novo a district court’s grant of summary judgment. Burton v.

Tampa Hous. Auth., 271 F.3d 1274, 1276 (11th Cir. 2001). After reviewing the



                                           2
record and reading the parties’ briefs, we agree with the district court that the

Bahrs failed to come forward with evidence sufficient to raise a genuine issue of

material fact as to: (1) whether they have an unpaid tax liability for the years 1995

and 1996; (2) whether a valid tax assessment was performed by the government;

and (3) whether the government’s assessment was performed within the applicable

three-year statute of limitations. As stated by the district court in its summary

judgment, the Bahrs did not “overcome the presumption of correctness to which a

tax assessment is entitled.”

      The Bahrs also contend that the district court should not have granted the

United States’ motion for summary judgment before considering their motions to

compel requested documents that they considered vital to their opposition to the

government’s lawsuit. We review the district court’s discovery rulings, including

its decision respecting a Fed. R. Civ. P. 56(f) discovery request, for an abuse of

discretion. Wright v. AmSouth Bank Corp., 320 F.3d 1198, 1205 (11th Cir. 2003).

We find no abuse of discretion on the part of the district court in denying the

motion to compel as moot, because it is clear that the documents the Bahrs

requested were not essential to their case, and would not have helped them rebut

the government’s motion for summary judgment.

      Finding no error, we affirm.



                                           3
AFFIRMED.




            4